Title: To John Adams from Oliver Wolcott, Jr., 16 September 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Treasury Department Washington Sept. 16. 1800.

I have the honour to transmit several applications and recommendations in favour of Miles King, Francis Taylor, W. H. Macon, Thomas Tinsley, James Gibbon, Abraham Archer, and W. Bentley, as Candidates for the Office of Collector of the district of Norfolk—
I perceive nothing in these documents, which induces me to vary the representation which I had the honour to make on this subject, on the 13th: instant.—
I have the honour to be / with great respect / Sir, / your mo. obedt. servt.

            
            Oliv. Wolcott